United States Court of Appeals
              For The District of Columbia Circuit
                                
No. 95-1619                                  September Term, 1997
                                                                 
Secretary of Labor,
          Petitioner

             v.

Keystone Coal Mining Corporation and Federal Mine
Safety and Health Review Commission,
          Respondents
__________________________________________
Southern Ohio Coal Company, et al.,
          Intervenors


                            O R D E R

     It is ORDERED, sua sponte, that the opinion filed herein this date is amended,
as follows:

     On Page 2, in the listing of judges

               insert * next to the name Williams
   
     Add footnote to page 2, as follows

               *Circuit Judge Williams did not participate in this
               decision.  He found it necessary to become re-
               cused after hearing oral argument.


FOR THE COURT:
Mark J. Langer, Clerk
BY:
Robert A. Bonner 
Deputy Clerk

Filed August 21, 1998